Opinion by
Orlady, P. J.,
Substantially the same question as is raised in this case was presented on an appeal by the plaintiff reported in 63 Pa. Superior Ct. 64, in which we affirmed the decision of the court below dismissing a bill in equity, and stated, “When the assessment was made there was no division of the plaintiff’s property, and it submitted without objection to the method adopted by the taxing authorities. If there is included in the general assessment property which should bear the burden of local taxation, it should have been designated as separate from the actually necessary property for corporate uses, and thq *62local burden would have been limited to that part.” In the present appeal, the difficulty suggested in the former case is obviated by a specific finding of fact, that a defined part of the corporate property was used for purposes not designated in its charter, and a decree was entered accordingly. The question was fully discussed in the former case, which supplemented by the adjudication in this one determines the question involved.
We find no error in the decree as entered, and it is now affirmed.